Citation Nr: 1231954	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-46 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Traskey, Counsel 






INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from April to September 1975.  The Veteran also had additional service in the Army Reserves.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was previously before the Board in March 2011 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA treatment records from San Juan, Puerto Rico.  Correspondence dated June 2011 from the VA Medical Center in San Juan indicated that it had no records pertaining to the Veteran.  The Veteran was notified of this information in a supplemental statement of the case (SSOC) dated April 2012.  The April 2012 SSOC was returned to the Board as undeliverable and re-sent to the Veteran in September 2012 using the current mailing address listed in the Veterans Appeals Control and Locator System (VACOLS).  The Veteran was also previously advised that the VA Medical Center in Orlando, Florida had no records pertaining to him.  See November 2009 statement of the case (SOC).  Unfortunately, the Board finds that another remand is required in this case for the reasons discussed below.  

Reasons for Remand:  To schedule a VA examination and obtain a medical opinion and to attempt to obtain additional service treatment records as well as private and VA medical records.

Specifically, the Veteran indicated that he was treated for depression while stationed at Fort Dix, New Jersey in 1975.  The RO attempted to obtain these records in February 2009.  In a response to this inquiry dated July 2009, the RO was directed to "[s]ubmit an MO1 and review STRs [service treatment records]."  Service treatment records associated with the claims file were negative for a diagnosis of or treatment for an acquired psychiatric disorder, to include depression, but it is unclear from the record whether the RO submitted an "MO1" as directed by the July 2009 response letter.  Further, the RO notified the Veteran in the November 2009 SOC that it unsuccessfully requested records from Fort Dix, North Carolina on his behalf.  On remand, therefore, the RO/AMC must make an additional attempt to contact the appropriate service department and/or Federal agency, including but not limited to the military facility at Fort Dix, New Jersey, to obtain psychiatric treatment or hospitalization records relevant to the Veteran's claim.

Also associated with the claims file is a private referral form dated October 2011.  A review of the referral form indicated that M.M., M.D. was scheduled to conduct a psychiatric diagnostic interview examination of the Veteran that same month.  The initial diagnoses included depression and anxiety state, unspecified.  The inclusion of this information in the claims file suggests that there may be additional outstanding private treatment records pertinent to the Veteran's claim.  Therefore, the Veteran must be contacted on remand and asked to identify any and all VA and/or non-VA sources of treatment for the psychiatric disability at issue that are not already of record.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  To date, the Veteran has not been afforded a VA examination in connection with this claim.  On remand, therefore, the Veteran must be afforded a VA examination to determine the etiology of the currently diagnosed psychiatric disorder, to include depression and anxiety state, and its relationship to a period of ACDUTRA, if any.      

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal, including but not limited to VA treatment records and/or private treatment records from M.M. M.D.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO/AMC must contact the appropriate service department and/or Federal agency, including but not limited to the military facility at Fort Dix, New Jersey, to obtain psychiatric treatment or hospitalization records relevant to the Veteran's claim.  If deemed necessary, the RO/AMC must submit an "MO1" as directed by the July 2009 response letter.  The service department and/or Federal agency must also be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3. After the above development is completed, the RO/AMC must afford the Veteran a VA examination by a psychiatrist to determine whether any psychiatric disorder found is the result of the Veteran's period of ACDUTRA.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner should express an opinion as to the likelihood (i.e., likely, unlikely, at least as likely as not) that a currently diagnosed psychiatric disorder is related to a period of ACDUTRA from April to September 1975 in the Army Reserves.  
In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO/AMC must implement corrective procedures at once.

6.  Thereafter, the RO/AMC must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


